COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


PHILLIP JONES, BOTH
INDIVIDUALLY AND AS TRUSTEE OF
THE PHILLIP W. JONES LIVING
TRUST/MALIA DAVIDSON (A MINOR,
BY RICHARD DAVIDSON AND
SUSAN DAVIDSON, HER
GUARDIANS),


                      Appellants/Cross-Appellees,

v.

MALIA DAVIDSON (A MINOR, BY
RICHARD DAVIDSON AND SUSAN
DAVIDSON, HER
GUARDIANS)/PHILLIP JONES, BOTH
INDIVIDUALLY AND AS TRUSTEE OF
THE PHILLIP W. JONES LIVING
TRUST,

                      Appellees/Cross-Appellants.
§
 
§
 
§
 
§
 
§
 
 § 

§
 
§
 
§
 
§
 
§



No. 08-07-00125-CV

Appeal from the

County Court at Law No. Five

of El Paso County, Texas

(TC# 2006-4623)

MEMORANDUM OPINION

	Pending before this Court is Appellants' motion to dismiss pursuant to Tex. R. App. P. 42.1. 
Appellants represent to the Court that the issues sought to be reviewed are now moot.  Appellees
have not responded in support of or in opposition to the motion.  We conclude the motion should
be granted, and therefore dismiss this appeal.  See  Tex. R. App. P. 42.1.  Costs will be taxed against
Appellants.  See Tex. R. App. P. 42.1(d).

						KENNETH R. CARR, Justice
July 5, 2007

Before Chew, C.J., McClure, and Carr, JJ.